Citation Nr: 9922540	
Decision Date: 08/11/99    Archive Date: 08/24/99

DOCKET NO.  95-21 723	)	DATE
	)
	)

On appeal received from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama


THE ISSUE

Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for a 
chronic psychiatric disability, to include schizophrenia.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

Mark D. Chestnutt, Counsel


INTRODUCTION

The veteran served on active duty from March 25, to September 
2, 1965.

This appeal stems from an October 1995 rating decision of the 
RO.  The veteran had a local representative in Montgomery, 
Alabama, assisting him in his claim but the case was then 
transferred to the Wichita, Kansas, RO.  The Board of 
Veterans' Appeals (Board) consequently remanded this case in 
December 1997 to permit the veteran to obtain another 
representative.  Following the remand the case was 
transferred back to the Montgomery, Alabama, RO, which 
permitted the local organization the veteran had previously 
appointed to again represent him effectively.  The veteran, 
however, then submitted a February 1998 statement in which he 
attempted to appoint the American Red Cross as his 
representative.  The RO responded in a June 1998 letter 
indicating, in essence, that that appointment had not been 
effective.  Subsequently that month the veteran filed a VA 
Form 22a, seeming to indicate--although not clearly--that he 
would not consent to having any representative.  Nonetheless, 
his previously appointed representative, Alabama Department 
of Veterans Affairs, in March 1999, submitted a VA Form 646 
on his behalf.  The Board finds that the veteran was provided 
the opportunity to obtain a new representative, although such 
a change may not have been necessary since the case was 
returned to the Montgomery, Alabama, RO.  Moreover, the 
representative who had been appointed earlier submitted a 
statement on the veteran's behalf.  Therefore, the Board 
finds that the veteran has been fully afforded appropriate 
representation.  38 C.F.R. §§ 3.103, 14.626-14.633 (1998).

Another purpose of the Board's remand was to clarify whether 
the veteran wished to have a hearing before the Board.  In a 
May 1998 statement, the veteran indicated that he did not 
wish to have such hearing.  See 38 C.F.R. § 20.702(e). The 
Board finds, therefore, that this claim may now proceed to 
appellate review.


FINDINGS OF FACT

1.  In a January 1966 rating decision, service connection was 
denied for a psychiatric disability.

2.  Evidence obtained since the January 1966 rating decision 
includes service medical records that were not previously of 
record which relate to psychiatric findings in service; this 
evidence bears directly and substantially upon the claim.  It 
is significant and must be considered in order to decide the 
claim fairly.

3.  There is not a reasonable possibility of a valid claim 
concerning whether a chronic psychiatric disability, to 
include schizophrenia, was incurred in, or aggravated by, 
service.


CONCLUSIONS OF LAW

1.  New and material evidence having been presented, the 
claim for entitlement to service connection for chronic 
psychiatric disability, to include schizophrenia is reopened.  
38 U.S.C.A. §§ 5108, 7105 (West 1991); 38 C.F.R. § 3.156 
(1998).

2.  A well-grounded claim of entitlement to service 
connection for chronic psychiatric disability, to include 
schizophrenia, has not been presented.  38 U.S.C.A. §§ 1110, 
1111, 5107; 38 C.F.R. §§ 3.303, 3.304, 3.310, 4.9, 4.127.



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


I.  Background

The service medical records that were available in 1966, when 
the claim at issue was first adjudicated, included the March 
1965 entrance examination report that indicated the veteran 
was normal psychiatrically.  The veteran was hospitalized in 
July 1965.  One admission diagnosis was of poisoning by 
Fiorinal(r) and Thorazine(r).  The veteran had apparently 
ingested an unknown amount of the stated drugs--time and 
place unknown.  He was also diagnosed with a schizophrenic 
reaction, acute, undifferentiated or paranoid type.  A 
hospital discharge note indicates that the veteran had been 
transferred to another facility for ongoing specialized 
hospitalization.  The transfer diagnoses were acute 
undifferentiated schizophrenia and acute brain syndrome, 
barbiturate intoxication.  Upon discharge from the second 
facility the veteran was described as being eccentric, shy, 
retiring, withdrawn and silly.  His condition was considered 
to be part of a character and behavior disorder due to 
deficiencies in emotional and personality development of such 
degree as to render him unsuitable for further military 
service.  It was stated that there was no physical or mental 
disability sufficient to warrant separation under specified 
provisions.  The final diagnoses were: 1.) schizoid 
personality, chronic, severe, manifested by constricted 
affect, quietness, seclusiveness, silliness, eccentric 
behavior, autistic thinking, and sensitivity in interpersonal 
relationships; and 2.) brain syndrome, drug (Fiorinal(r)) and 
alcohol intoxication, acute and severe, in complete 
remission, manifested by impairment of orientation, memory, 
comprehension and judgment, with labile affect, agitation, 
paranoid delusional ideation, visual and auditory 
hallucinations and suicide gestures.  The latter diagnosis 
was considered, at that point, not to be impairing him and 
was considered to have been incurred in the line of duty.  
The August 1965 separation examination report states that the 
veteran was normal psychiatrically and neurologically.

The veteran was examined by the VA in December 1965 at which 
time he complained of headaches.  He gave a somewhat confused 
story that he had been robbed and beaten by police while in 
Baltimore, Maryland, apparently while on leave.  Nothing 
about the head injury or being beaten by the police was in 
the available service medical records, the examiner noted.  
Objectively, the veteran acted quite silly during the 
examination.  He showed no suicidal or homicidal ideas, no 
paranoid ideation nor a schizophrenic reaction.  His reaction 
was more or less in the nature of a conversion reaction.  
From the available service medical records it was concluded 
that the veteran had an acute brain syndrome due to drug 
intoxication with psychotic manifestations.  After the 
veteran's transfer to the second hospital in service, for two 
weeks, neither a psychosis nor a schizophrenic reaction could 
be found.  The only diagnosis which the VA physician could 
make was schizoid personality.

In a January 1966 rating decision, service connection for a 
psychiatric disorder, brain syndrome and head injury were 
denied.

The veteran was examined by the VA in June 1968 at which time 
the veteran verbalized multiple complaints, some of which 
were of an extremely bizarre nature, suggesting somatic 
delusions.  He gave a longitudinal history of chronic severe 
alcohol and drug intoxication and addiction, including 
tranquilizers and phenothyazines.  Approximately one year 
earlier, the veteran had been hospitalized by the VA with 
chronic brain syndrome with alcohol and drug addiction.  His 
somatization was almost to a psychotic degree, but no 
hallucinations could be elicited.  Affect was extremely 
labile and inappropriate.  The veteran was diagnosed with 
chronic brain syndrome, moderately severe.  The etiology was 
chronic alcohol and drug addiction, associated with a 
psychotic reaction, most probably drug induced, as manifested 
by bizarre behavior and speech, autism, withdrawal, 
impoverishment, concreteness, tenuous contact with reality, 
somatic delusions, loosened associations and inappropriate 
affect.  The veteran was also diagnosed with a personality 
trait disturbance: passive-aggressive, passive-dependent 
type, with the first diagnosis (chronic brain syndrome) being 
a consequence of an attempt to deal with the anxiety produced 
by unfulfilled marked dependency needs.  The veteran's 
psychotic reaction and chronic brain syndrome were felt to 
have been incurred due to severe chronic alcohol and drug 
addiction and intoxication.

In an August 1968 rating decision, the VA denied service 
connection for chronic brain syndrome.

The veteran was hospitalized by the VA in May 1969.  He was 
hostile, oriented and alert, without evidence of organic 
brain involvement.  He did give evidence of vague ideas of 
reference and paranoid delusions.  The final pertinent 
diagnosis was inadequate personality.

The veteran was examined by the VA in December 1971; at which 
time there was no evidence of anxiety, depression, motor 
restlessness, or inappropriateness of behavior or affect.  He 
was vague, tangential and not spontaneous.  He had a 
predominantly passive-aggressive type of personality.  There 
was no evidence of delusion, hallucination or disorganized 
thinking and he was oriented in all spheres.  Comprehension 
was fair, judgment was poor, and insight was totally lacking.  
Neurological evaluation was entirely within normal limits.  
He was diagnosed with a personality pattern disorder, 
sociopathic and passive-aggressive type.

On what appears to be a June 1984 Kansas State Prison medical 
record, a psychologist diagnosed the veteran as having 
alcohol abuse, unspecified, and a schizotypal personality 
disorder.

A February 1990 medical record, which also appears to be from 
the Kansas State Prison, contains a diagnosis of paranoid 
schizophrenia.  July to August 1993 Kansas Department of 
Corrections medical records similarly reveal that the veteran 
was diagnosed with chronic paranoid schizophrenia.

In March 1996 the veteran submitted additional service 
medical records that had not been previously associated with 
the claims file.  One record is an x-ray request from  the 
July 1965 inservice hospitalization which notes that the 
veteran had a history of drug ingestion in the previous 24 
hours. The veteran had reported that he had been hit on his 
head by a police nightstick about three weeks earlier.  X-
rays of the skull were taken and were negative.  A medical 
history which was also part of the hospitalization records, 
indicates that the veteran had a history of headaches and 
nervousness, and that a family physician had given him 
medications for similar complaints since the age of 13.  He 
had gone to a dispensary and obtained some pills, apparently 
Fiorinal(r) and Thorazine(r).  He stated that he had been taking 
double doses of the drugs for approximately one week, and 
felt that the pills were making him drunk and dizzy.  He 
finally took all of the pills at one time in order to see 
"how high it would make me."  He had one or two beers 
before taking all of the pills.  He later felt sleepy and 
"out of my head" and could hardly walk.

In March 1996 the veteran also submitted a September 1965 
service personnel record that indicates an investigation 
performed regarding him concluded with a determination of 
"In the line of duty."

At an April 1996 hearing the veteran testified as to how he 
had been beaten by a police officer while in service, and had 
then awakened at Walter Reed Army Hospital.  He remembered 
being told that he had taken too many prescription drugs.  He 
indicated that he started having "head problems" within 
about two weeks of separation, but did not recall treatment 
for a nervous condition prior to active duty.

In approximately August 1997 the RO received a copy of 
inservice medical records pertaining to the July 1965 
hospitalization.  It was indicated that the veteran had had a 
drug ingestion of Fiorinal(r) and Thorazine(r) and a 
schizophrenic reaction, undifferentiated or paranoid type.


II.  New and material evidence

When a claim is denied by the regional office, and the 
claimant fails to timely appeal by filing a Notice of 
Disagreement within the one-year period following the 
decision as prescribed in 38 U.S.C.A. § 7105(b)(1), that 
decision becomes final and the claim may not "thereafter be 
reopened or allowed, except as may otherwise be provided by 
regulations not inconsistent with" Title 38 of the United 
States Code.  38 U.S.C.A. § 7105(c); see also Person v. 
Brown, 5 Vet. App. 449, 450 (1993) (failure to timely appeal 
an RO decision within the one-year period renders the 
decision final).  The exception to these rules states that 
"[i]f new and material evidence is presented or secured with 
respect to a claim which has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim."  38 U.S.C.A. § 5108; see also 38 U.S.C.A. 
§ 7104(b); Spencer v. Brown, 4 Vet. App. 283, 286-87 (1993); 
Thompson v. Derwinski, 1 Vet. App. 251, 253 (1991); see also 
Suttmann v. Brown, 5 Vet. App. 127, 135-36 (1993) (applying 
§ 5108 provisions for reopening final claims to RO decisions 
rendered final by operation of § 7105(c)).  Therefore, once a 
Board or an RO decision becomes final under § 7104(b) or 
§ 7105(c), "the Board does not have jurisdiction to consider 
[the previously adjudicated claim] unless new and material 
evidence is presented, and before the Board may reopen such a 
claim, it must so find."  Barnett v. Brown, 83 F.3d 1380, 
1383 (Fed. Cir. 1996); Butler v. Brown, 9 Vet. App. 167, 171 
(1996) (When new and material evidence has not been submitted 
in a previously disallowed claim "[f]urther analysis...is 
neither required, nor permitted.").  Fossie v. West, 12 Vet. 
App. 1 (1998).

Under the test set forth in Colvin v. Derwinski, 1 Vet. 
App. 171 (1991), evidence was material when it was probative 
of the issue at hand and there was a reasonable possibility 
of a change in outcome when viewed in light of all the 
evidence of record.  This test was recently invalidated by 
the United States Court of Appeals for the Federal Circuit in 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  The Federal 
Circuit reasoned that the "reasonably-likely-to-change-the-
outcome" requirement was not only unnecessarily stringent 
but also inconsistent with the promulgated regulation on 
point, 38 C.F.R. § 3.156(a).  Per that regulation, Hodge 
provides for a reopening standard which calls for judgments 
as to whether new evidence (1) bears directly or 
substantially on the specific matter, and (2) is so 
significant that it must be considered to fairly decide the 
merits of the claim.  38 C.F.R. § 3.156; Fossie, supra.

In applying the Hodge test, the United States Court of 
Appeals for Veterans Claims (formerly known as the United 
States Court of Veterans Appeals, or "Court") has 
elaborated that first, it must be determined whether new and 
material evidence has been presented.  If so, then second, it 
must be determined whether a well-grounded has been 
presented.  If the claim is well grounded, then the claim may 
be reopened adjudicated upon the merits.  Winters v. West, 12 
Vet. App. 203 (1999); see Elkins v. West, 12 Vet. App. 209 
(1999).

In this case the veteran has submitted additional, previously 
unavailable service medical records that pertain to his 
psychiatric treatment in service.  They thus bear directly 
and substantially upon the claim at issue.  Arguably, these 
recently obtained records are cumulative, but one of them 
does support his long-repeated contention that he was beaten 
during service (an event to which he ties his psychiatric 
condition).  The Board finds that since the records submitted 
are service medical records relating to psychiatric findings, 
and provide previously unknown detail regarding the veteran's 
inservice condition, including the acute drug intoxication, 
they are so significant that they must be considered in order 
to decide the claim fairly.  See 38 C.F.R. § 3.156(c) 
(regarding review of the former disposition of the claim when 
such evidence is received).

The Board finds, therefore, that new and material evidence 
has been submitted to reopen the claim of entitlement to 
service connection for a chronic psychiatric disability, to 
include schizophrenia.  38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. 
§ 3.156; Hodge; Winters.


III.  Whether the claim is well grounded

At this point, as noted, the question to be answered in this 
case is whether the veteran has presented evidence of a well-
grounded claim; that is, a claim which is plausible.  If he 
has not presented a well-grounded claim, his appeal must 
fail.  In such a case, there is no duty to assist him further 
in the development of such claim because such additional 
development would be futile.  38 U.S.C.A. § 5107.  As will be 
explained below, we find that the veteran's claim is not well 
grounded.  See Tirpak v. Derwinski, 2 Vet. App. 609, 611 
(1992).

Service connection will be granted for disabilities resulting 
from personal injury suffered or disease contracted, or for 
aggravation of a preexisting injury suffered or disease 
contracted, in line of duty.  38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303.  Special presumptive provisions provide that if a 
psychosis or an organic disease of the nervous system 
(organic brain syndrome) becomes manifest to a degree of 10 
percent within one year of separation from service, such 
disability will be presumed to have been incurred in service.  
38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. § 3.307, 3.309.  Service 
connection is also warranted for disabilities which are 
proximately due to or the result of a service-connected 
disability.  38 C.F.R. § 3.310.

Mere congenital or developmental defects, absent, displaced 
or supernumerary parts, refractive error of the eye, 
personality disorder and mental deficiency are not diseases 
or injuries in the meaning of applicable legislation for 
disability compensation purposes.  38 C.F.R. § 3.303(c); 4.9.  
Mental retardation and personality disorders are not diseases 
or injuries for compensation purposes, and, except as 
provided in 38 C.F.R. § 3.310(a), disability resulting from 
them may not be service-connected.  38 C.F.R. § 4.127.

A veteran will be considered to have been in sound condition 
when examined, accepted and enrolled for service except as to 
defects, infirmities or disorders noted at entrance into 
service, or where clear and unmistakable evidence 
demonstrates than an injury or disease existed prior thereto.  
Only such conditions as are recorded in examination reports 
are to be considered as noted.  38 U.S.C.A. § 1111; 38 C.F.R. 
§ 3.304(b).

In order for a service-connection claim to be well grounded, 
there generally must be a medical diagnosis of a current 
disability, medical or sometimes lay evidence of incurrence 
or aggravation of a disease or injury in service, and a 
medical nexus between the inservice injury or disease and the 
current disability.  The nexus requirement may be satisfied 
by a presumption that certain diseases manifesting themselves 
within certain prescribed periods are related to service.  
Caluza v. Brown, 7 Vet. App. 498 (1995), aff'd per curiam, 78 
F.3d 604 (Fed.Cir. 1996) (table).
On the facts of this case, the veteran entered service 
without any psychiatric disability noted.  His later 
assertion that he had received medications from a physician 
since 13 years old is insufficient--as it is based solely 
upon his report--to rebut the presumption of soundness.  What 
was diagnosed in service, however, was not a chronic 
psychiatric disability.  Both his schizophrenic reaction and 
his brain syndrome were specifically noted to have been 
acute, and notably, he was found to be normal psychiatrically 
at separation.  The only chronic disorder found was a 
schizoid personality, which is not--as a matter of law--a 
disability for which service connection can be granted.

The veteran's first postservice examination was likewise 
negative for a chronic disability as defined by law.  The 
first VA examination, in December 1965 specifically 
determined that the veteran had no current schizophrenic 
reaction.  Again, the only diagnosis which the VA physician 
could render was schizoid personality, which is not a 
disability for purposes of VA benefits.  Although a 
conversion reaction was noted at that time, this condition 
was not shown in service and is not a psychosis--i.e. such 
that it could be presumed to have been incurred therein.  The 
examiner also specifically determined that no psychosis was 
present.  Neither chronic schizophrenia nor chronic brain 
syndrome were noted until many years after service.

The veteran has posited the theory that his inservice 
intoxication in July 1965, for which he was hospitalized, 
ultimately caused his psychiatric problems.  Of note is the 
June 1968 VA examination report which reveals that the 
veteran's then-diagnosed chronic brain syndrome was a 
consequence of an attempt to deal with the anxiety produced 
by unfulfilled marked dependency needs.  At that time, the 
veteran's psychotic reaction and chronic brain syndrome were 
considered to have been caused by his severe chronic 
alcoholic and drug addiction and intoxication.  First, the 
Board notes that the anxiety the veteran had in attempting to 
deal with marked dependency needs was not noted in service.  
Even assuming, arguendo, that this description nonetheless 
somehow pertains to the veteran's chronic personality 
disorder, which itself was present in service, there is still 
no evidence--aside from whether this would amount to willful 
misconduct--that drug/alcohol addiction and intoxication 
caused chronic brain syndrome during service.  As noted, he 
only had an acute problem in service with drugs and alcohol, 
and an acute schizophrenic reaction; chronic brain syndrome 
was not noted until years after service and no medical 
evidence links it to the acute condition noted in service.  
In this regard, the Board notes that evidence of organic 
brain involvement was not found during the 1969 VA 
hospitalization nor during the December 1971 VA examination.  
See 38 C.F.R. §§ 4.127 and 3.310(a), supra.

There is no evidence that the postservice VA hospitalization, 
in approximately December 1967, was for anything other than 
postservice problems.  Chronic brain syndrome--whether 
manifested by a psychosis or not--was not diagnosed within 
one year of service.  Therefore, the Board need not address 
any concerns that might be raised as to whether this was 
incurred in the line of duty or the result of willful 
misconduct.  See 38 C.F.R. §§ 1.105, 3.301; see also Barela 
v. West, 11 Vet. App. 280 (1998); VAOPGCPREC 2-97 (regarding 
the statutory prohibition regarding payment of compensation 
for a disability that is a result of a veteran's own alcohol 
or drug abuse, for claims filed after October 31, 1990, 
either on a direct or secondary basis); VAOPGCPREC 11-96 (for 
claims filed after October 31, 1990, statutory law precludes 
an injury or disease that is a result of a person's own abuse 
of alcohol or drugs from being considered to have been 
incurred in line of duty and, consequently, precludes 
resulting disability or death from being considered service 
connected--i.e. on a direct basis).

The veteran's argument, that a beating that took place while 
he was in Baltimore, Maryland, during his time in service, 
and that this was what caused his psychiatric condition, is 
totally unsupported by the medical evidence of record.  For 
the purposes of determining whether this claim is well 
grounded, the Board presumes to be true the assertion that 
the beating actually occurred.  King v. Brown, 5 Vet. App. 
19, 21 (1993).  The veteran, however, is not qualified as a 
layperson to proffer an opinion that this beating was the 
medical cause of his mental condition.  Espiritu, supra.  
Likewise, his assertion that a physician has told him that 
his purported inservice head injury caused his psychiatric 
problems, is not the type of evidence that can well ground 
this claim.  Robinette v. Brown, 8 Vet. App. 69, 74 (1995).  
There is no indication that any particular piece of medical 
evidence exists that would support such a contention.  See 
38 U.S.C.A. § 5103.

In sum, there is no evidence in this case that the veteran 
incurred a chronic psychiatric disability, such as 
schizophrenia or chronic brain syndrome, in service (or to a 
compensable degree within a year thereafter), and there is no 
evidence linking such postservice diagnoses to service.  
Therefore, the claim is not well grounded and must be denied.  
Grottveit v. Brown, 5 Vet. App. 91 (1993); Edenfield v. 
Brown, 8 Vet. App. 384 (1995).

The Board views its discussion in this case as sufficient to 
inform the veteran of the elements necessary to complete his 
application for his claim of service connection.  See 
Robinette.

Finally, although the Board has considered and disposed of 
the veteran's service-connection claim on a different ground 
than the RO, the veteran has not been prejudiced by the 
Board's decision.  This is because, in assuming that such 
claim was well grounded, the RO accorded the claim greater 
consideration than warranted.  Bernard v. Brown, 4 Vet. 
App. 384, 392-94 (1993).  To remand this case to the RO for 
consideration of the issue of whether this claim is well 
grounded would be pointless and, in light of the law cited 
supra, would not result in a determination favorable to the 
veteran.  VAOPGCPREC 16-92 (O.G.C. Prec. 16-92).

Since the issue in this case is not well grounded, the 
benefit-of-the-doubt rule does not apply.  Holmes v. Brown, 
10 Vet. App. 38 (1997).



ORDER

Entitlement to service connection for a chronic psychiatric 
disability, to include schizophrenia, is denied.



		
	ROBERT D. PHILIPP
	Member, Board of Veterans' Appeals



 

